Citation Nr: 1129851	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963, with subsequent service in the Reserves from September 1965 to October 1965.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In June 2004, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  The Board denied this claim in October 2007, after which the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, based on a Joint Motion for Remand (Joint Motion), the Court remanded the case to the Board.  In May 2011, service connection for left ear hearing loss was granted and a noncompensable rating was assigned thereto, effective June 29, 2004.  As such, the benefit sought on appeal has been granted with respect to the Veteran's left ear hearing loss and, thus, that issue is moot.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In January 2010, the Board remanded the Veteran's claim for further development pursuant to the directives of the March 2009 Joint Motion.  The RO again denied the Veteran's claim in a January 2011 supplemental statement of the case.  In March 2011, after the claim had been remitted for further appellate review, the Board remanded the Veteran's claim.  Therein, the Board found that the RO had not substantially complied with the directives of the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, when re-adjudicating his claim, the Board directed the RO to consider medical articles submitted by the Veteran in support of his claim.  The January 2011 supplemental statement of the case did not list the medical articles as evidence and they were not discussed in the body of the decision.  Additionally, in the March 2011 remand, the Board found that a November 2004 VA audiological examination was inadequate for purposes of determining service connection.  As such, the Board directed the RO to afford the Veteran another examination.  The Board requested that the VA examiner provide an opinion as to whether "any degree" of the Veteran's hearing loss was incurred in or a result of his military service, to include exposure to noise.

In April 2011, the Veteran underwent a VA audiological examination.  The examiner reviewed the Veteran's enlistment audiological examination and compared those results to the results of an audiological examination conducted upon the Veteran's service discharge.  With respect to the Veteran's right ear, his puretone threshold improved or remained the same at each ratable level with the exception of 4000 Hertz.  See 38 C.F.R. § 4.85 (2010).  At the 4000 Hertz level, the Veteran's puretone threshold worsened by 5 decibels.  After administering an audiological examination, the diagnosis was right ear hearing loss.  The examiner then opined that the Veteran's current right ear hearing loss was not incurred in or due to his military service because his audiological results were normal upon service discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Moreover, the Board directed that the VA examiner provide an opinion as to whether "any degree" of hearing loss was incurred in or due to the Veteran's military service.  As this was not accomplished, the Board finds that the April 2011 VA examination does not substantially comply with the March 2011 remand directives.  See Stegall, 11 Vet. App. at 271.  As such, a remand for a supplemental opinion is required.  

Following the April 2011 VA examination, the Veteran's claim of entitlement to service connection for right ear hearing loss was denied in a May 2011 supplemental statement of the case.  Therein, the RO did not list the medical articles submitted by the Veteran as evidence to be considered, and did not discuss these articles in the body of the decision.  As such, the Board finds that the RO did not substantially comply with the directives of the January 2010 and March 2011 Board remands.  Id.  Consequently, a remand for corrective action is required.
Accordingly, the case is remanded for the following action:

1.  The Veteran's claims file must be provided to the April 2011 VA examiner to provide a supplemental opinion.  If the April 2011 VA examiner is unable or unavailable to rendered the requested supplemental opinion, the RO must provide the claims file to an appropriate VA examiner to provide the directed opinion.  The examiner must review the evidence of record, to include the Veteran's military occupational specialty, the service treatment records and post-service medical records, the Veteran's lay statements of inservice and any post-service noise exposure, the medical articles submitted by the Veteran, and any other pertinent clinical findings of record.  The examiner must convert the Veteran's August 9, 1963 puretone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion.  The examiner must address the question of whether any degree of the Veteran's current right ear hearing loss began as a result of his military service, to include inservice noise exposure.  Prior to forming any opinion, the examiner must be mindful that even if a veteran's service treatment records do not contain evidence of a right ear hearing disability for VA purposes in service or at service separation, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The examiner must explain why speculation would be required.  The report prepared must be typed.  

2.  The RO must review the resulting report to ensure that it is in compliance with the directives of this and the January 2010 remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  In so doing, the RO must specifically consider the medical articles submitted by the Veteran throughout the pendency of this appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

